PER CURIAM.
We remand this ease with instructions for the trial court to vacate that part of appellant’s sentence which requires the appellant to make restitution as a condition of parole and to strike the assessment of $10.00 costs because appellant is indigent. In all other respects, we affirm the conviction, judgment and sentence. See Stewart v. State, 420 So.2d 862 (Fla.1982), Leary v. State, 406 So.2d 1222 (Fla. 4th DCA 1981) and Williams v. State, 400 So.2d 542 (Fla. 3d DCA 1981).
AFFIRMED IN PART, REVERSED IN PART and REMANDED for correction of sentence.
HURLEY and DELL, JJ., and WILLIAM C. OWEN, Jr., Associate Judge, concur.